DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	Claims 1-6, 8-16 are currently pending. This office action is in response to the amendment filed on 02/05/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 2-4 and 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Concerning claims 2 and 14 the original specification does not provide support for the combination of limitations of “an alkyl (meth)acrylate having a biomass-derived alkyl group with 14 or more carbon atoms at its ester terminus in an amount of 10% by weigh tor more”  (as indicated in claim) and  the 
Claims 3-4 and 15-16 are rejected as being dependent from a rejected base claim. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 3 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Concerning claim 3 the claim recites “the alkyl (meth)acrylate” which does not have enough antecedent basis as claim 2 from which claim 3 depends indicates “an alkyl (meth)acrylate having a 
Concerning claims 11-12 the claims recite crosslinking agents that are indicated to be selected from the group consisting of crosslinking agents such as “isocyanate-based crosslinking agent” and other crosslinking agents which are indicated to be “based” on a particular group, which renders the claims indefinite as it is not clear what the boundaries of these “based” crosslinking agents are. Does this mean that the crosslinking agents are derived from the particularly indicated moiety, have the particularly claimed moiety present, react with the particularly indicated moiety?

Claim Interpretation
5.	Concerning claim 1 it should be noted that the indication of “biomass-derived” is considered to be an indication that the carbons made from biomass, which would be considered to be a product by process limitation as it depends on the materials used in the process of making the product. 
Also concerning claim 1 the indication of “acrylic” which is used to describe both a polymer and a monomer is given its broadest reasonable interpretation of (meth)acrylic. 
Concerning claim 2 the indication of “the monomers further include more than 70% by weight of an alkyl (meth)acrylate having a biomass derived alkyl group with 12 or more carbon at its ester terminus” is interpreted to be an indication that such a alkyl monomer must be present in the claimed amount but is not an indication that this alkyl (meth)acrylate having 12 or more carbon atoms must be different from the alkyl methacrylate having a biomass derived alkyl group with 14 or more carbon atoms at its ester terminus as the claim as is currently drafted does not state that the alkyl (meth)acrylates must be different from one another and the indication of the stuctures of the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

6.	Claim 1-6, 8-9, 11-12, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colby (US 2016/0009628 A1) or alternatively Colby (US 2016/0009628 A1) in view of Tanaka (US 2016/0017194 A1) .
Concerning claims 1 and 8 Colby teaches a pressure sensitive adhesive which comprises a (meth)acrylate polymer  which includes at least three structural isomers of  a moiety having a structure (paragraph 0079) 

    PNG
    media_image1.png
    169
    152
    media_image1.png
    Greyscale

Where R1 and R2 are each independently a C1 to C20 saturated linear alkyl group with the sum of the number of carbon in R1 and R2 being 2 to 21 and where R3 is H or CH3 (paragraph 0045), which would result in this structure being a alkyl (meth)acrylate having an ester terminus with from 3 to 22 carbon atoms and would be an overlapping range with the claimed range of 14 or more carbon atoms.  The polymer preferably comprises from 50 to 95 parts by weight of the secondary alkyl (meth)acrylates indicated above relative to 100 parts of total monomer (paragraph 0107 and 0123), which would indicate that the acrylic polymer when using a monomer having 14 or more carbon atoms would have an amount of this monomer of 10% by weight or more.  Colby further teaches that the secondary alkyl (meth)acrylates used in the acrylic polymer are produced by (paragraph 0043 to 0046) dehydrating a 
Colby does not specifically teach that the biomass derived alkyl group of the alkyl (meth)acrylate has at least 14 carbon atoms, the amount of biomass derived carbons in the pressure sensitive adhesive or the amount of biomass-derived carbon atoms of the tackifier.  
Colby as indicated above teaches that there is a alkyl (meth)acrylate which has biomass derived alkyl groups and which is indicated to be present in an amount of 50 to 95 parts by 100 parts by weight of monomer and which has an overlapping range with the claimed number of carbon atoms in the alkyl group. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
It would have been obvious to one of ordinary skill in the art at the time of filling to use an alkyl (meth)acrylate having a biomass derived alkyl group having the claimed number of carbon atoms because Colby teaches an alkyl (meth)acrylate having a biomass derived alkyl group having an overlapping range of carbon atoms with the claimed number of carbon atoms. 
Concerning the amount of biomass derived carbon atoms, the amount of biomass derived carbon atoms in the acrylic polymer would be a result of the production process used to make acrylic 
Concerning the tackifier should be noticed that terpene and rosin are known plant products and so the terpene or rosin based tackifier resins of Colby would be expected to have at least some biomass derived carbon atoms.  
The amount of biomass derived carbon atoms in the tackifier would be a result of the production process used to make the terpene or rosin based tackifier of Colby (paragraph 0142) and in particular from what starting material compounds used to make the tackifier are formed from.  As such the amount of the biomass derived would be considered to be a product by process limitation. 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983). 

It would have been obvious to one of ordinary skill in the art at the time of filling to use a terpene or rosin based tackifier in the pressure sensitive adhesive of Colby because Colby teaches that these tackifiers can be used in the pressure sensitive adhesive. 
Alternatively Colby as is indicated above teaches that replacing petroleum based feedstock with plant based feed stock is desirable and up to all of the feedstock can be replaced with plant based feedstock (paragraph 0022). 
Colby teaches a particular example of a pressure sensitive adhesive which is formed from 37.2 grams of dodecyl acrylate and 2.8 grams of acrylic acid (paraphrase 0231 Table 2 and 0229 ).  The dodecyl acrylate is indicated to be made from dodecene and acrylic acid (paragraph 0229) which is made from dodecanol which is derived from plant oil (paragraph 0224).  This would indicate that all of the carbons of the dodecyl group in the dodecyl acrylate are derived from biomass.  This indicates that out of the 15 carbon atoms in dodecyl acrylate 12 are derived from biomass for a ratio of biomass carbons of 12/15 or 0.8.  Dodecyl acrylate has a molar mass of 240.38 g/mol indicating that approximately 0.1547549 moles dodecyl acrylate are present in the polymer.  Acrylic acid has a molar mass of approximately 72.06 g/mol indicating that approximately 0.0388565 mols of acrylic acid are used in the polymer.  This indicates that there are approximately 0.1165695 mols of carbon atoms from the acrylic acid (3 carbon atoms per acrylic acid molecule) and 2.32132 mols of carbon atoms from the dodecyl 
Tanaka is drawn to pressure sensitive adhesives that have a biomass degree of 50% by weight or more a biomass degree of 50% by weight or more and preferably 60% by weight or more and more preferably 70% by weight or more (paragraph 0020) which are indicated to be capable of being acrylic pressure sensitive adhesives (paragraph 0022).  Tanaka further teaches that rosin or terpene based tackifiers produced from a plant-derived raw material is preferably used as tackifier so that the biomass degree can be increased (paragraph 0058).  In order for the tackifier to increase the biomass degree of the pressure sensitive adhesive composition that is indicated to have a biomass degree of 50% by weight or more, the tackifier must have a biomass degree of 50 % by weight or more.  Examples include raw rosin such as gum rosin, wood rosin and tall oil rosin (paragraph 0061) which would be expected to be made of 100% biomass carbon atoms as these tackifiers are a biologically made product.  Tanaka further teaches that the high biomass degree is desired because petroleum based pressure sensitive adhesives contribute to the depletion of oil resources and are not environmentally conscious because of the emission of carbon dioxide as such the use of plant derived raw materials has been recommended (paragraph 0004). 
It would have been obvious to alter the composition of Colby to have the indicated biomass derived carbon atoms of Tanaka of 50% by mass or more or 60% by mass or more and to include the for the purpose of providing a more environmentally friendly pressure sensitive adhesive and to provide a more environmentally friendly tackifier for the biomass derived pressure sensitive composition of Colby. 
Concerning claim 2-3, and 14-15 Colby teaches as is indicated above that the pressure sensitive adhesive includes at least three structural isomers of a branched moiety having a structure (paragraph 0079) 

    PNG
    media_image1.png
    169
    152
    media_image1.png
    Greyscale

Where R1 and R2 are each independently a C1 to C20 saturated linear alkyl group with the sum of the number of carbon in R1 and R2 being 2 to 21 and where R3 is H or CH3 (paragraph 0045), which would result in this structure being a alkyl (meth)acrylate having an branched alkyl ester terminus with from 3 to 22 carbon atoms and would be an overlapping range with the claimed range of 14 or more carbon atoms.  The polymer preferably comprises from 50 to 95 parts by weight of the secondary alkyl (meth)acrylates indicated above relative to 100 parts of total monomer (paragraph 0107 and 0123), which would indicate that the acrylic polymer when using a monomer having 14 or more carbon atoms would have an amount of this monomer in an amount of from 50 to 95 % by weight of monomers.  This corresponds to an overlapping range with the claimed range of 70 % or more, and since the monomer is branched teaches the claimed range of claim 4 of the amount of the branched alkyl (meth)acrylate of at least 20% by weight.  
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed amount of the alkyl (meth)acrylate having a biomass derived alkyl group because Coby teaches an overlapping range with the claimed range. 
Concerning claim 4 and 16 Colby as is indicated above teaches that (meth)acrylate polymer which includes at least three structural isomers of  a moiety having a structure (paragraph 0079) 

    PNG
    media_image1.png
    169
    152
    media_image1.png
    Greyscale
. 
Colby further teaches  that the polymer is made from a mixture of structural isomers of a secondary alkyl methacrylate where the method comprising dehydrating a biobased C2-C20 alcohol with a first acid catalyst to form a mixture of olefins that are then reacted with (meth)acrylic acid (paragraphs 0148-0153).  The alcohol that can be used is indicated to be capable of being individual one of a C14 to C20 alcohol (paragraph 0154). Additionally Colby indicates that when polymer include only a polymerized alkyl (meth)acrylate monomer of Formula (I) comprising at least three structural isomers the polymer may sometimes be referred to as a homopolymer (paragraph 0107).   This indicates that when the alkyl group of the incited structure has a alkyl group that has 14 or more carbon atoms then the polymer will have at least three structural isomers of the alkyl group and so would have tow or more species of alkyl  (meth)acrylate having different biomass derived alkyl groups with 12 or more carbon atoms. 
because Colby teaches an alkyl (meth)acrylate having a biomass derived alkyl group having an overlapping range of carbon atoms with the claimed number of carbon atoms, which would result in the claimd two or more species of alkyl  (meth)acrylate having different biomass derived alkyl groups with 12 or more carbon atoms. 
Concerning claim 5 Colby further teaches that the polymer can include comonomers of an acid functionalized ethylenically unsaturated monomer (paragraph 0098). This monomer is indicates to generally be selected from ethylenically unsaturated carboxylic acids such as (meth)acrylic acids (paragraph 0112) and is indicated to be present in an amount of preferably at least 1.0 parts by weight based on 100 parts total monomers (paragraph 0113). This corresponds to the claimed range. 
Concerning claim 6 Colby further teaches that the acrylate polymer can comprise an acid functional monomer which are generally selected from ethylenically unsaturated carboxylic acids (paragraph 0112) and are indicated to be preferably present in an amount of from 1 to 15 parts by weight based on 100 parts total monomer (paragraph 0113).
The polymer is additionally indicated to be able to include a polar monomer (paragraph 0114) which can preferably be 2-hydroxyethyl (meth)acrylate (paragraph 0115) and which is indicated to be present in an amount of from 0.5 to 10 parts by weight (paragraph 0116). 
Colby does not specifically teach the polymer having both the carboxyl containing monomer an the hydroxyl containing monomer.  
However as is indicated above the monomers used to make the polymer are indicated to be able to have a ethylenically unsaturated ethylenically unsaturated carboxylic acid monomer in an amount of form 1 to 15 parts and to separately be able to have a hydroxyethyl (meth)acrylate monomer in an amount of 0.5 to 10 parts by weight as is indicated above.  If both of these monomers are used 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art at the time of filling to use a pressure sensitive adhesive having the claimed biomass derived carbons, the claimed combination of carboxy group containing monomer and hydroxy group containing monomer with the claimed content ratio because Colby teaches that both carboxy group containing monomers and hydroxy group containing monomers can be used in the polymer and provides amounts of each monomer which would indicate an overlapping range with the claimed content range and further teaches an overlapping range with the claimed amount of biomass derived carbons. 
Concerning claim 9 Colby further teaches that the polymers where formed into pressure sensitive films that which coated onto a primed PET backing (paragraph 0232 and Table 3) which corresponds to a pressure sensitive adhesive sheet having a pressure sensitive adhesive layer formed from the claimed pressure sensitive adhesive composition. 
Concerning claim 11-12 Colby further teaches that there are several crosslinking mechanisms for acrylic polymers for adhesives and teaches that a suitable covalent cross linker includes bis aziridines for instances 1,1’ isophthaloylbis(2-methylaziridine) (paragraph 0119) and gives examples of the composition which comprise this crosslinker (paragraph 0232). This crosslinker would be considered to be both an aziridine based crosslinker and an amine based crosslinker as aziridine is a cyclic amine group.  These types of crosslinkers correspond to the claimed crosslinkers. 
It would have been obvious to one of ordinary skill in the art at the time of filing to use the claimed crosslinker in the composition of Colby because Colby teaches that 1,1’ isophthaloylbis(2-methylaziridine) is an exemplary crosslinker that can be used in the composition and is one of the claimed amine based cross linkers. 

7.	Claims 1-6, 8-10, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clapper (US 2011/02377725 A1) or alternatively Clapper (US 2011/02377725 A1) in view of Tanaka (US 2016/0017194 A1).
Concerning claim 1 and 8 Clapper teaches pressure sensitive adhesives prepared from (meth)acrylate ester of 2-alkyl alkanols (abstract). The polymer used in the adhesive composition is indicated to comprises a copolymer of 51-99 parts by weight of Guerbet (meth)acrylates relative to 100 parts total monomer (paragraph 0028). The Guerbet (meth)acrylate ester monomer is indicated to have a preferable formula of (paragraph 0025)

    PNG
    media_image2.png
    132
    283
    media_image2.png
    Greyscale

Where R1 and R2 are each independently C4-C14 saturated and branched or linear alkyl and R3 is H or CH3 (paragraphs 0026-0027). This corresponds to an alkyl (meth) acrylate having a alkyl groups which is from 8-32 carbon atoms. 
Clapper teaches that the adhesive composition is derived from renewable resources such as plant material (paragraph 0031). The increase in the price of oil and concomitant petroleum derived products, has led to volatile prices and supply for many adhesive products. It is desirable to replace all or part of the petroleum based feedstocks with those derived from renewable resources such as plants, as such materials become relatively cheaper, and are therefore both economically and socially beneficial.  
Clapper does not specifically teach that the biomass derived alkyl group of the alkyl (meth)acrylate has at least 14 carbon atoms, the amount of biomass derived carbons in the pressure sensitive adhesive or the amount of biomass-derived carbon atoms of the tackifier.  
Clapper as is indicated above teaches that there is an alkyl (meth)acrylate which has biomass derived alkyl groups and which is indicated to be present in an amount of 51 to 99 parts by 100 parts by weight of monomer and which has an overlapping range with the claimed number of carbon atoms in the alkyl group. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
It would have been obvious to one of ordinary skill in the art at the time of filling to use an alkyl (meth)acrylate having a biomass derived alkyl group having the claimed number of carbon atoms because Clapper teaches an alkyl (meth)acrylate having a biomass derived alkyl group having an overlapping range of carbon atoms with the claimed number of carbon atoms. 
Concerning the amount of biomass derived carbon atoms, the amount of biomass derived carbon atoms in the acrylic polymer would be a result of the production process used to make acrylic polymer of the pressure sensitive adhesive and in particular from what starting materials are used to make the acrylic polymer, even though the final acrylic polymer has the same chemical structure.  As such the amount of the biomass derived would be considered to be a product by process limitation. 
Clapper teaches that a tackifier can be used in the pressure sensitive adhesive (paragraph 0018) and that tackifier which is used can be hydrogenated rosin resins, hydrogenated and esterifed rosin 
The amount of biomass derived carbon atoms in the tackifier would be a result of the production process used to make the terpene or rosin based tackifier of Colby (paragraph 0142) and in particular from what starting material compounds used to make the tackifier are formed from.  As such the amount of the biomass derived would be considered to be a product by process limitation. 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983). 
As such since acrylic polymer of the pressure sensitive adhesive taught by Clapper would have the same structure as the claimed pressure sensitive adhesive that has at least 50% or at least 60% of all carbon atoms in the acrylic polymer being biomass-derived carbons and the pressure sensitive adhesive of clapper would provide the claimed limitations. Additionally since the terpene and rosin based 
It would have been obvious to one of ordinary skill in the art at the time of filling to use rosin or terpentine based tackifiers of Clapper which correspond to the claimed tackifier having the claimed biomass derived amount of carbons because Clapper teaches that these tackifiers are tackifiers that can be used in the pressure sensitive adhesive composition. 
Alternatively, as is indicated above Clapper teaches that the polymer used in the adhesive composition is indicated to comprises a copolymer of 51-99 parts by weight of Guerbet (meth)acrylates relative to 100 parts total monomer (paragraph 0028). It should be noticed that the monomer formed from Guerbet alkanols are indicated to comprise C12-C32 alkyl groups (paragraph 0022). The acrylate or methacrylate group would comprise from 3 to 4 carbon atoms.  This indicates that if the Guerbet alkanols are 100 % biomass derived that the monomer comprises approximately 75 % to 91.4 % of bioderived carbons.  This with the amount of the Guerbet (meth)acrylate in the monomer of from 51-99 wt% would indicate that the amount of biomass derived carbons in the acrylic polymer can be a very least an overlapping range with the claimed range of greater than 50 wt% or 60 wt%. 
Clapper as previously indicated teaches that it is desirable to replace all or part of the petroleum based feedstocks with those derived from renewable resources such as plants, as such materials become relatively cheaper, and are therefore both economically and socially beneficial (paragraph 0031).  
Tanaka is drawn to pressure sensitive adhesives that have a biomass degree of 50% by weight or more a biomass degree of 50% by weight or more and preferably 60% by weight or more and more preferably 70% by weight or more (paragraph 0020) which are indicated to be capable of being acrylic pressure sensitive adhesives (paragraph 0022).  Tanaka further teaches that rosin or terpene based 
It would have been obvious to alter the composition of Clapper to have the indicated biomass derived carbon atoms of Tanaka of 50% by mass or more or 60% by mass or more and to include the tackifiers of Tanaka which has a biomass degree of 50% by weight or more for the purpose of providing a more environmentally friendly pressure sensitive adhesive and to provide a more environmentally friendly tackifier for the biomass derived pressure sensitive composition of Colby. 
Concerning claim 2 and 14 Clapper teaches the pressure sensitive adhesive composition of claim 1 as is indicated above.  Clapper further teaches that the polymer used in the adhesive composition is indicated to comprises a copolymer of 51-99 parts by weight of Guerbet (meth)acrylates relative to 100 parts total monomer (paragraph 0028). The Guerbet (meth)acrylate ester monomer is indicated to have a preferable formula of (paragraph 0025)

    PNG
    media_image2.png
    132
    283
    media_image2.png
    Greyscale

1 and R2 are each independently C4-C14 saturated and branched or linear alkyl and R3 is H or CH3 (paragraphs 0026-0027).   This monomer is an branched alkyl (meth)acrylate which has a minimum number of carbon atoms in the alkyl group of 12 carbon atoms and can have as many as 32 carbon atoms .  This alkyl group is indicated to be capable of being derived from biomass and to have part or all of the feedstock used to make the indicated structure be derived from biomass (paragraph 0031).  
Concerning the indication that the alkyl group is biomass derived, this can be considered to be a product by process limitation as this limitation depends on what starting materials are used to make the final (meth)acrylate which has the same structure as is indicated by Clapper, and as such the monomer indicated by clapper would meet the claimed limitation.  
Alternatively as was previously stated this alkyl group is indicated to be capable of being derived from biomass and to have part or all of the feedstock used to make the indicated structure be derived from biomass (paragraph 0031).  
As such it would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed biomass derived alkyl group because Clapper teaches that the alkyl group can be partially or fully biomass and that it is desirable to do so.  
When this branched alkyl monomer has a number of carbon atoms of 14 or higher this corresponds to the components of the claimed composition as is indicated in the indication of overlapping range of the number of carbon atoms indicated in the discussion of claim 1.  
The amount of 51-99 parts by weight of the Guerbet (meth)acrylate ester monomer out of 100 parts by weight corresponds to an overlapping range with the claimed range of more than 70%.  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
because Clapper teaches an overlapping range with the claimed range. 
Concerning claim 3 and 15 Clapper teaches the pressure sensitive adhesive composition of claims 2 and 14 as is indicated above. The polymer used in the adhesive composition is indicated to comprises a copolymer of 51-99 parts by weight of Guerbet (meth)acrylates relative to 100 parts total monomer (paragraph 0028). The Guerbet (meth)acrylate ester monomer is indicated to have a preferable formula of (paragraph 0025)

    PNG
    media_image2.png
    132
    283
    media_image2.png
    Greyscale

Where R1 and R2 are each independently C4-C14 saturated and branched or linear alkyl and R3 is H or CH3 (paragraphs 0026-0027).   This monomer is an branched alkyl (meth)acrylate which has a minimum number of carbon atoms in the alkyl group of 12 carbon atoms.  This alkyl group is indicated to be capable of being derived from biomass and to have part or all of the feedstock used to make the indicated structure be derived from biomass (paragraph 0031).   As this monomer is indicate to be present in an amount of at least 51 parts by weight per 100 parts of monomer then it would also be present in an amount of greater than 50% by weight of the all alkyl (meth)acrylates in the polymer and so would meet the claimed limitation. 
Concerning claim 4 and 16 Clapper teaches the pressure sensitive composition of claims 2 and 14 as is indicated above and further teaches that the polymer comprises at least on monomer derived from a 2 alkyl alkanol, known as a guerbet alkanol (paragraph 0018). The Guerbet alkanols used are indicated to have from 12 to 32 carbon atoms and result in a (meth)acrylate with a branched alkyl group 
It would have been obvious to one of ordinary skill in the art to use a combination of Guerbet (meth)acrylates having a branched alkyl group of 12 or more carbon atoms to form the claimed pressure sensitive adhesive composition because Clapper teaches that at least one guerbet (meth)acylate monomer is used which includes 2 or more. 
Concerning claim 5 Clapper teaches the pressure sensitive adhesive of claim 1 as is indicated above.  Clapper further teaches that the pressure sensitive composition may further comprise an acid containing monomer (paragraph 0034) which is generally selected form ethylenically unsaturated carboxylic acids (paragraph 0035) and which is preferably present in an amount of from 0.5 to 5 parts by weight (paragraph 0035).  
This is an overlapping range with the claimed range of greater than 1 %. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed amount of the indicated monomer because Clapper teaches an overlapping range with the claimed range. 
Concerning claim 6 Clapper teaches the pressure sensitive adhesive of claim 1 as is indicated above.  Clapper further teaches that the pressure sensitive composition may further comprise an acid containing monomer (paragraph 0034) which is generally selected form ethylenically unsaturated carboxylic acids (paragraph 0035) and which is preferably present in an amount of from 0.5 to 15 parts by weight (paragraph 0035).  Clapping additionally indicates that pressure sensitive adhesive copolymer 
This is an overlapping range with the claimed range of greater than 0.5. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art at the time of filling to use a pressure sensitive adhesive having the claimed combination of carboxy group containing monomer and hydroxy group containing monomer with the claimed content ratio because Clapper teaches that both carboxy group containing monomers and hydroxy group containing monomers can be used in the polymer and provides amounts of each monomer which would indicate an overlapping range with the claimed content. 
Concerning claim 9 Clapper further teaches that the adhesives are coated on a backing material to produce adhesive coated materials (paragraph 0067) and can be used to provide pressure sensitive adhesive transfer tape (paragraph 00071).  This indicates the presence of a sheet of the pressure sensitive adhesive composition in layer and as such provides the claimed pressure sensitive adhesive sheet. 
Concerning claim 10 Clapper teaches that The polymer used in the adhesive composition is indicated to comprises a copolymer of 51-99 parts by weight of Guerbet (meth)acrylates relative to 100 parts total monomer (paragraph 0028). The Guerbet (meth)acrylate ester monomer is indicated to have a preferable formula of (paragraph 0025)

    PNG
    media_image2.png
    132
    283
    media_image2.png
    Greyscale

Where R1 and R2 are each independently C4-C14 saturated and branched or linear alkyl and R3 is H or CH3 (paragraphs 0026-0027). This corresponds the claimed monomer structure where the claimed R2 is a C6-C18 alkyl and where the claimed  R3 is a C4-C14 alkyl which are within the claimed range.  Moreover the claimed sum of R2 and R3 from the monomer of Clapper would range from 10 to 30 which is an overlapping range with the claimed range of 22 to 34.  As such the monomer of Clapper differs from the claimed monomer only in the total number of carbon atoms in the alkyl group but teaches an overlapping range with the claimed range 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed monomer in the pressure sensitive adhesive of Clapper because Clapper teaches a monomer having the same structure and having an overlapping range with the claimed range of carbon atoms. 
Concerning claim 13 Clapper does not specifically teach the claimed peel strength of 14 N/20mm or greater to a stainless steel plate. 
Clapper does teach that central to all pressure sensitive adhesives is a desired balance of adhesion and cohesion that is often achieved by optimizing the physical properties of the acrylic elastomer such as glass transition temperature and modulus and often tackifiers or plasticizers are used to modulate the Tg an modulus into an optimal pressure sensitive adhesive range (paragraph 0007) and that adhesion can be measured by the peel strength of the adhesive (paragraph 0004).  Moreover 
Clapper teaches examples of the composition that are indicated to have a 180 °C peel adhesion to stainless steel of values that vary from 32 to 101 N/dm (paragraph 0099 Table 6 examples 12-28) which would correspond to 16 to 50.5 N/ 20 mm.  These values would all be within the claimed range of greater than 14 N/ 20 mm.  These examples also indicate that a Guerbet (meth)acrylate ester monomer is used and gives a majority of inventive examples that have Guerber (meth)acrylate ester monomers have 14-18 carbon atoms in the alkyl group (paragraph 0099 Table 6 examples 15-28 and paragraph 0073 Table 1). 
As such Clapper teaches examples that have the claimed peel strength, teaches that the adhesive composition is expected to have exceptional adhesion, that a balance of adhesive characteristics is necessary and that the adhesive characteristics can be altered by adding tackifiers or plasticizers to the adhesive composition.  The examples which teach the claimed range peel strength indicates what a useful amount of adhesion for the adhesive composition would be.  
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed peel strength to a stainless steel plate because Clapper teaches that peel strength is a measurement of adhesion, that adhesion is important and can be modified by adding tackifiers or plasticizers and further teaches examples which indicate that a peel strength in the claimed range would provide useful and desired adhesion properties. 
Clapper as previously indicated teaches that it is desirable to replace all or part of the petroleum based feedstocks with those derived from renewable resources such as plants, as such materials become relatively cheaper, and are therefore both economically and socially beneficial (paragraph 0031).  
.  
                                                                         Response to Arguments
8.	Applicant's arguments filed 02/05/2021 have been fully considered but they are not persuasive. Applicant argues with regard to the rejection over Colby that Cobly does not teach the compbination fo the claimed monomer species and its content i.e. the monomers include an alkyl (meth)acrylate having a biomass derived alkyl group with 14 or more carbon atoms at its ester terminus in an amount of 10% by weight or more as recited in claim 1. 
This argument is not found to be persuasive as Colby teaches a pressure sensitive adhesive which comprises a (meth)acrylate polymer  which includes at least three structural isomers of  a moiety having a structure (paragraph 0079) 

    PNG
    media_image1.png
    169
    152
    media_image1.png
    Greyscale

Where R1 and R2 are each independently a C1 to C20 saturated linear alkyl group with the sum of the number of carbon in R1 and R2 being 2 to 21 and where R3 is H or CH3 (paragraph 0045), which would result in this structure being a alkyl (meth)acrylate having an ester terminus with from 3 to 22 carbon atoms and would be an overlapping range with the claimed range of 14 or more carbon atoms.  The polymer preferably comprises from 50 to 95 parts by weight of the secondary alkyl (meth)acrylates 
	Applicant further argues that Colby teaches the use of an aziridine based corsslinkers but does not teach the use of crosslinking agents as recited in claim 12. 
This argument is not found to be persuasive as the crosslinkers of Cobly which include aziridine group are also considered to be amine based crosslinkers as aziridine is a cyclic amine and so would still be considered an amine group and would therefor meet the claimed limitations as is indicated above in the discussion of claims 11-12. As such the rejection provided above is maintained. 
Concerning the rejection over Clapper applicant argues that Clapper does not disclose a PSA including at least 50% of all carbons in the tackifier are biomass derived carbons.  In additional Clapper discloses that it is preferable to use a petroleum tackifer which are fossil resource based rather than biomass based. Moreover based on the disclosure of Clapper one of ordinary skill in the art would not have increase the biomass carbon ratio in the PSA composition of Clapper including a tackifier which may enhance adhesive properties. 
This argument is not found to be persuasive as Clapper teaches that tackifiers which can be used can be hydrogenated rosin resins, hydrogenated and esterifed rosin resins, hydogenated terpene resins (paragraph 0066).  Just because Clapper teaches that a petroleum resin is prefered does not mean that it does not tech non petroleum resins. 
In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) 
Concerning the tackifier it should be noticed that terpene and rosin are known plant products and so the terpene or rosin based tackifier resins of Clapper would be expected to have at least some biomass derived carbon atoms.  
As was indicated in the rejection above the amount of biomass derived carbon atoms in the tackifier would be a result of the production process used to make the terpene or rosin based tackifier of Colby (paragraph 0142) and in particular from what starting material compounds used to make the tackifier are formed from.  As such the amount of the biomass derived would be considered to be a product by process limitation. 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983). 
As such since acrylic polymer of the pressure sensitive adhesive taught by Clapper would have the same structure as the claimed pressure sensitive adhesive that has at least 50% or at least 60% of all carbon atoms in the acrylic polymer being biomass-derived carbons and the pressure sensitive adhesive of clapper would provide the claimed limitations.
Alternatively Clapper in view of Tanaka renders obvious the high biomass derived tackifiers of Tanaka in the composition of Clapper as is indicated in the rejection provided above. 
Moreover Clapper teaches that it is desirable to replace all or part of the petroleum based feedstocks with those derived from renewable resources such as plants, as such materials become relatively cheaper, and are therefore both economically and socially beneficial (paragraph 0031).  This would provide motivation for one of ordinary skill in the art to increase the biomass derived amount of each component including the tackifiers particularly in view of Tanaka. 
As such the rejection over Clapper or alternatively Clapper in view of Tanaka is maintained. 

Conclusion
9.	Claims 1-6, 8-16 are rejected. No claims are currently allowable. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DAVID L MILLER/               Examiner, Art Unit 1763  

/LING SIU CHOI/               Supervisory Patent Examiner, Art Unit 1763